 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         NORTHWEST                                    CASE NO. C18-1525JLR
           ADMINISTRATORS, INC.,
11                                                      ORDER TO SHOW CAUSE AND
                                Plaintiff,              GRANTING MOTION
12                v.

13
           JMR TRUCKING, INC.,
14
                                Defendant.
15
                                    I.       INTRODUCTION
16
           Before the court is Plaintiff Northwest Administrators, Inc.’s (“NAI”) motion for
17
     order to show cause why Jannie Richardson, Vice President of Defendant JMR Trucking,
18
     Inc. (“JMR”), should not be held in contempt of court. (Mot. (Dkt. # 13).) The court has
19
     considered the motion, the relevant portions of the record, and the applicable law. Being
20
     fully advised, the court GRANTS the motion as described below.
21
     //
22


     ORDER - 1
 1                                      II.    BACKGROUND

 2          On October 17, 2018, NAI filed this action seeking to compel JMR to submit to an

 3   audit of its books and records in order to ensure that JMR is in compliance with the terms

 4   of a collective bargaining agreement between JMR and Local 174 of the International

 5   Brotherhood of Teamsters. (See Compl. (Dkt. # 1) at 2-4.) NAI served JMR with

 6   process on November 15, 2018, via personal service on JMR’s Vice President, Ms.

 7   Richardson, who is also the spouse of JMR’s owner, Darnell Richardson. 1 (Compl. (Dkt.

 8   # 1); 11/27/28 Cert. of Serv.); see also Fed. R. Civ. P. 4(h)(1)(B) (stating that service of

 9   process may be effectuated on a corporation by delivering process to “an officer, a

10   managing or general agent, or any other agent authorized by appointment or by law to

11   receive service of process”). Because JMR failed to appear or answer the complaint

12   within 21 days of service, the Clerk entered an order of default against JMR on December

13   28, 2018. (12/28/18 Order (Dkt. # 6).)

14          On April 15, 2019, after JMR had defaulted, the court granted NAI’s motion to

15   compel JMR to submit to an audit and directed JMR to make certain payroll records

16   available to NAI within 15 days of entry of the court’s order. (See 4/15/19 Order (Dkt.

17   # 10) at 2.) NAI served that order on JMR—again, via personal service on Ms.

18   Richardson—on May 24, 2019. (7/25/19 Cert. of Serv. (Dkt. # 11).) According to NAI,

19   JMR has failed to provide payroll records in compliance with the court’s order. (Mot. at

20
            1
               Although Ms. Richardson was not identified as the Vice President of JMR in NAI’s
21
     initial certificate of service (11/27/28 Cert. of Serv. (Dkt. # 4)), NAI’s current motion attaches
     evidence that identifies Ms. Richardson as JMR’s Vice President (see Mot., Ex. B (noting that
22   Ms. Richardson identified herself as the Vice President of JMR)).


     ORDER - 2
 1   3.) As such, NAI now asks the court to enter an order to show cause why Ms.

 2   Richardson should not be held in contempt of court for her failure to comply with the

 3   order that she was served with. (Id. at 1.) Neither JMR nor Ms. Richardson filed a

 4   response to this motion or appeared in this action. (See Dkt.)

 5                                     III.   ANALYSIS

 6          “Civil contempt is a refusal to do an act the court has ordered for the benefit of a

 7   party[.]” Bingman v. Ward, 100 F.3d 653, 655 (9th Cir. 1996) (internal quotation marks

 8   omitted). A court may invoke its civil contempt power for two reasons: (1) “to coerce the

 9   defendant into compliance with the court’s order,” and (2) “to compensate the

10   complainant for losses sustained.” Shell Offshore Inc. v. Greenpeace, Inc., 815 F.3d 623,

11   629 (9th Cir. 2016) (internal quotation marks omitted). A party moving for civil

12   contempt must prove by clear and convincing evidence that the nonmoving party violated

13   a court order. Ahearn ex rel. N.L.R.B. v. Int’l Longshore & Warehouse Union, Locals 21

14   & 4, 721 F.3d 1122, 1129 (9th Cir. 2013). “The contempt need not be willful, and there

15   is no good faith exception to the requirement of obedience to a court order.” Go-Video v.

16   Motion Picture Ass’n of Am. (In re Dual-Deck Video Cassette Recorder Antitrust Litig.),

17   10 F.3d 693, 695 (9th Cir. 1993). Once the moving party has met its burden, the burden

18   shifts to the alleged contemnor to demonstrate why it was unable to comply. Stone v.

19   City & Cty. of S.F., 968 F.2d 850, 856 n.9 (9th Cir. 1992).

20          Here, the record before the court demonstrates that NAI has established by clear

21   and convincing evidence a prima facie case that both JMR and Ms. Richardson have

22   failed to comply with this court’s order to compel audit. Although NAI moved for entry


     ORDER - 3
 1   of an order to show cause only against Ms. Richardson (see Mot. at 1), the court notes

 2   that it ordered JMR—not Ms. Richardson—to provide the payroll records that NAI seeks

 3   by the end of April 2019. (4/15/19 Order at 2.) And, even though NAI was under no

 4   obligation to serve that order on JMR due to JMR’s default, Fed. R. Civ. P. 5(a)(2), NAI

 5   did so anyways via personal service on Ms. Richardson, JMR’s Vice President and the

 6   spouse of JMR’s owner (Dkt. # 11). It appears as though JMR chose not to respond to

 7   the court’s order despite being given notice of that order and sufficient time to comply

 8   with it. (See Mot. at 3 (“Defendant has not made any response to the Order Granting

 9   Motion to Compel Audit[.]”.) Thus, even though NAI has not requested that the court

10   enter an order to show cause against JMR, the court finds grounds to issue such an order.

11          Ms. Richardson’s non-party status does not mean she can flout the court’s orders

12   with impunity. To be held liable in contempt, a non-party must (1) have notice of the

13   order at issue and (2) “either abet the defendant in violating the court’s order or be legally

14   identified with him.” Peterson v. Highland Music, Inc., 140 F.3d 1313, 1323 (9th Cir.

15   1998) (citing NLRB v. Sequoia Dist. Council of Carpenters, 568 F.2d 628, 633 (9th Cir.

16   1977)). As NAI’s certificate of service shows, Ms. Richardson had notice of the order

17   compelling JMR to submit audit records. (7/25/19 Cert. of Serv.) And, as the Vice

18   President of JMR, Ms. Richardson is legally identified with JMR. See Or. Laborers-

19   Emp’rs Health & Welfare Tr. Fund v. Battan’s Bldg. Mgmt. & Const., No. CIV.

20   94-136-FR, 1994 WL 648022, at *2 (D. Or. Nov. 7, 1994) (“A corporate officer is legally

21   identified with the corporation and, thus, liable for disobeying an order directed to the

22   corporation.” (citing Sequoia Dist. Council of Carpenters, 568 F. 2d at 633)). Thus, Ms.


     ORDER - 4
 1   Richardson may be held liable for JMR’s failure to comply with the court’s order to

 2   compel audit.

 3          Because the record establishes by clear and convincing evidence that JMR has

 4   failed to comply with this court’s audit order and that Ms. Richardson may be held in

 5   contempt for JMR’s shortcomings, the burden now shifts to JMR and Ms. Richardson to

 6   “show ‘categorically and in detail’ why [they are] unable to comply with the court’s

 7   previous order.” Donovan v. Mazzola, 716 F.2d 1226, 1240 (9th Cir. 1983) (quoting

 8   United States v. Rylander, 656 F.2d 1313, 1318 (9th Cir. 1981), rev’d on other grounds,

 9   460 U.S. 752 (1983)). The court, therefore, concludes that an order to show cause why

10   JMR and Ms. Richardson should not be held in contempt is warranted.

11                                  IV.    CONCLUSION

12          For the reasons set forth above, the court GRANTS NAI’s motion (Dkt. # 13).

13   The court ORDERS JMR and Ms. Richardson to SHOW CAUSE, on or before

14   September 26, 2019, why the court should not hold them in civil contempt for failure to

15   comply with the court’s Order to Compel Audit, which the court entered on April 15,

16   2019. The court sets a hearing on this matter on September 26, 2019, at 10:00 a.m., at

17   which time the parties may present evidence relevant to the court’s consideration of civil

18   contempt. JMR and Ms. Richardson may file a written response to the court’s order to

19   show cause no later than September 12, 2019. NAI may file a written response no later

20   than September 19, 2019. Finally, the court ORDERS NAI to personally serve both JMR

21   //

22   //


     ORDER - 5
 1   and Ms. Richardson with a copy of this order no later than September 5, 2019, and to file

 2   proof of such service on the court’s docket.

 3          Dated this 23rd day of August, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 6
